DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements filed on 
December 05, 2019
March 11, 2021
have been considered. An initialed copy of each Form 1449 is enclosed herewith.
Status of Claims
Claims 1-8 were originally filled on December 05, 2019 and claimed priority on JP2017-111011, which was filled on June 05, 2017 and on PCT/JP2018/021387, which was filed on June 04, 2018. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an identification unit that calculates” in claims 1 and 8.
“a minute region amplitude/phase calculation unit that calculates… a minute region gravitational torque value calculation unit that calculates… a torque-amplitude correlation calculation unit that calculates… a torque-phase correlation calculation unit that calculates” in claim 2
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Based on Paragraph 0039 of applicant’s specification, each unit is interpreted as a program on the calculation unit, which can be a microcontroller, CPU, ASIC, or a programmable logic device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ayuzawa (US 20200324406 A1) in view of Ohishi et al (US 20160070247 A1) and Kinugasa et al (US 20100244755 A1) (Hereinafter referred to as Ayuzawa, Ohishi, and Kinugasa respectively).

Regarding Claim 1, Ayuzawa teaches a joint that is rotationally driven by a motor via the speed reducer (See at least Ayuzawa Paragraph 0030). 
Ayuzawa fails to teach an angular transmission error identification system that identifies an angular transmission error of a speed reducer of a robot arm.
However, Ohishi teaches an angular transmission error identification system that identifies an angular transmission error of a speed reducer of a robot arm (See at least Ohishi Paragraph 0010, an …
	the angular transmission error identification system comprising… an amplitude parameter and a phase parameter of an angular transmission error identification function (See at least Ohishi Paragraphs 0100-0109, the vibration component error, which is interpreted as the angular transmission error, is found using equation 2, which is interpreted as the angular transmission error identification function, which includes amplitude and phase as parameters/variables), which is a periodic function that models an angular transmission error of the speed reducer and has the amplitude parameter and the phase parameter (See at least Ohishi Paragraphs 0100-0109, the vibration component error, which is interpreted as the angular transmission error, is found using equation 2, which is interpreted as the angular transmission error identification function, which includes amplitude and phase as parameters/variables; See at least Ohishi Paragraphs 0045-0049, the error is for the speed reducer), and identifies the angular transmission error using the angular transmission error identification function (See at least Ohishi Paragraphs 0100-0109, the vibration component error, which is interpreted as the angular transmission error, is found using equation 2, which is interpreted as the angular transmission error identification function),…
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ayuzawa with Ohishi to have an angular transmission error identification system. Speed reducers have transmission characteristics that cause errors. These errors worsen operational accuracy of a device (See at least Ohishi Paragraph 0045). Identifying errors allows the system to correct the errors, which improves follow-up accuracy for a track defined by command values (See at least Ohishi Paragraphs 0010-0011). This would enhance the overall operability of the robot’s joints. 
Modified Ayuzawa fails to explicitly teach that the torque applied to the robot’s joint is a gravitational torque. 
	However, in a different embodiment in Ohishi, which is like the first embodiment except the load is periodically changing (See at least Ohishi Paragraph 0205), it is taught that the load applied to the robot is a gravitational load (See at least Ohishi Paragraphs 0207-0209). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ayuzawa with another embodiment in Ohishi to apply the angular transmission error to a system where a gravitational torque is applied. When robots operate their arm, there is a gravitational load being applied to the arm due to gravity. Loads can cause angular transmission errors (See at least Ohishi Paragraph 0007). Errors worsen operational accuracy of a device (See at least Ohishi Paragraph 0045). Identifying errors due to gravitational torque allows the system to correct the errors caused by gravity, which improves follow-up accuracy for a track defined by command values (See at least Ohishi Paragraphs 0010-0011). This would enhance the overall operability of the robot’s joints. 
 	Modified Ayuzawa fails to teach …an identification unit that calculates an amplitude parameter and a phase parameter. 
	However, Kinugasa teaches an identification unit that calculates an amplitude parameter and a phase parameter (See at least Kinugasa Paragraph 0051 and Figures 4-5, the amplitude and phase can derived based on the torque as shown in the graphs)…
	wherein, when a…torque current value…is included in a predetermined numerical range which is a negative numerical range, the identification unit calculates the amplitude parameter corresponding to the…torque current value using a first amplitude function that represents a correlation between the amplitude parameter and the…torque value…in which the…torque value…takes a negative value (See at least Kinugasa Paragraph 0051 and Figure 5, the amplitude can derived based on the negative torque as …,
	when the…torque current value…is included in the predetermined numerical range which is the negative numerical range, the identification unit calculates the phase parameter corresponding to the…torque current value using a first phase function that represents the correlation between the phase parameter and the…torque value…in which the…torque value…takes a negative value (See at least Kinugasa Paragraph 0051 and Figure 5, the phase can derived based on the negative torque as shown in the graph; One of ordinary skill in the art would be able to make a function correlating negative torque and phase using the graph)…,	
when the…torque current value…is included in a predetermined numerical range which is a positive numerical range, the identification unit calculates the amplitude parameter corresponding to the…torque current value using a second amplitude function that represents a correlation between the amplitude parameter and the…torque value…in which the…torque value…takes a positive value (See at least Kinugasa Paragraph 0051 and Figure 4, the amplitude can derived based on the positive torque as shown in the graph; One of ordinary skill in the art would be able to make a function correlating positive torque and amplitude using the graph)…,
	and when the…torque current value…is included in the predetermined numerical range which is the positive numerical range, the identification unit calculates the phase parameter corresponding to the…torque current value using a second phase function that represents the correlation between the phase parameter and the…torque value…in which the…torque value…takes a positive value (See at least Kinugasa Paragraph 0051 and Figure 4, the phase can derived based on the positive torque as shown in the graph; One of ordinary skill in the art would be able to make a function correlating positive torque and phase using the graph).


Regarding Claim 8, Ayuzawa teaches a joint that is rotationally driven by a motor via the speed reducer (See at least Ayuzawa Paragraph 0030). 
Ayuzawa fails to teach a robot system comprising an angular transmission error identification system that identifies an angular transmission error of a speed reducer of a robot arm.
However, Ohishi teaches a robot system comprising an angular transmission error identification system that identifies an angular transmission error of a speed reducer of a robot arm (See at least Ohishi Paragraph 0010, an angular error is identified by an estimator for a speed reducer; See at least Ohishi Paragraphs 0045-0046, industrial robots are interpreted to include robot arms)…
	the angular transmission error identification system comprising… an amplitude parameter and a phase parameter of an angular transmission error identification function (See at least Ohishi Paragraphs 0100-0109, the vibration component error, which is interpreted as the angular transmission error, is found using equation 2, which is interpreted as the angular transmission error identification function, , which is a periodic function that models an angular transmission error of the speed reducer and has the amplitude parameter and the phase parameter (See at least Ohishi Paragraphs 0100-0109, the vibration component error, which is interpreted as the angular transmission error, is found using equation 2, which is interpreted as the angular transmission error identification function, which includes amplitude and phase as parameters/variables; See at least Ohishi Paragraphs 0045-0049, the error is for the speed reducer), and identifies the angular transmission error using the angular transmission error identification function (See at least Ohishi Paragraphs 0100-0109, the vibration component error, which is interpreted as the angular transmission error, is found using equation 2, which is interpreted as the angular transmission error identification function),…
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ayuzawa with Ohishi to have an angular transmission error identification system. Speed reducers have transmission characteristics that cause errors. These errors worsen operational accuracy of a device (See at least Ohishi Paragraph 0045). Identifying errors allows the system to correct the errors, which improves follow-up accuracy for a track defined by command values (See at least Ohishi Paragraphs 0010-0011). This would enhance the overall operability of the robot’s joints. 
	Modified Ayuzawa fails to explicitly teach that the torque applied to the robot’s joint is a gravitational torque. 
	However, in a different embodiment in Ohishi, which is like the first embodiment except the load is periodically changing (See at least Ohishi Paragraph 0205), it is taught that the load applied to the robot is a gravitational load (See at least Ohishi Paragraphs 0207-0209). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ayuzawa with another embodiment in Ohishi to apply the 
 	Modified Ayuzawa fails to teach …an identification unit that calculates an amplitude parameter and a phase parameter. 
	However, Kinugasa teaches an identification unit that calculates an amplitude parameter and a phase parameter (See at least Kinugasa Paragraph 0051 and Figures 4-5, the amplitude and phase can derived based on the torque as shown in the graphs)…
	wherein, when a…torque current value…is included in a predetermined numerical range which is a negative numerical range, the identification unit calculates the amplitude parameter corresponding to the…torque current value using a first amplitude function that represents a correlation between the amplitude parameter and the…torque value…in which the…torque value…takes a negative value (See at least Kinugasa Paragraph 0051 and Figure 5, the amplitude can derived based on the negative torque as shown in the graph; One of ordinary skill in the art would be able to make a function correlating negative torque and amplitude using the graph)…,
	when the…torque current value…is included in the predetermined numerical range which is the negative numerical range, the identification unit calculates the phase parameter corresponding to the…torque current value using a first phase function that represents the correlation between the phase parameter and the…torque value…in which the…torque value…takes a negative value (See at least Kinugasa Paragraph 0051 and Figure 5, the phase can derived based on the negative torque as shown in …,	
when the…torque current value…is included in a predetermined numerical range which is a positive numerical range, the identification unit calculates the amplitude parameter corresponding to the…torque current value using a second amplitude function that represents a correlation between the amplitude parameter and the…torque value…in which the…torque value…takes a positive value (See at least Kinugasa Paragraph 0051 and Figure 4, the amplitude can derived based on the positive torque as shown in the graph; One of ordinary skill in the art would be able to make a function correlating positive torque and amplitude using the graph)…,
	and when the…torque current value…is included in the predetermined numerical range which is the positive numerical range, the identification unit calculates the phase parameter corresponding to the…torque current value using a second phase function that represents the correlation between the phase parameter and the…torque value…in which the…torque value…takes a positive value (See at least Kinugasa Paragraph 0051 and Figure 4, the phase can derived based on the positive torque as shown in the graph; One of ordinary skill in the art would be able to make a function correlating positive torque and phase using the graph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ayuzawa with Kinugasa to find the amplitude and phase using functions that correlate positive and negative torque values with the amplitude and phase. Motors exhibit different characteristics depending on if the torque is positive or negative (See at least Kinugasa Paragraph 0051). Different torque values have different corresponding amplitude and phase values (See at least Kinugasa Paragraph 0051 and Figures 4-5). One of ordinary skill in the art would be motivated to use the current torque value to find the amplitude and phase value because as the torque value changes (e.g. change in numerical value and/or change in positive/negative sign), so does the amplitude and . 

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ayuzawa in view of Ohishi and Kinugasa and in further view of Atsusane (JP 2006075931 A) (Hereinafter referred to as Atsusane).

Regarding Claim 2, even though the combination of Ayuzawa and Ohishi teaches an amplitude and phase component of an angular transmission error function for a speed reducer on a joint of a robot (See claim 1 rejection), the combination of Ayuzawa and Ohishi fail to explicitly teach a minute region amplitude/phase calculation unit that calculates a minute motion range amplitude which is an amplitude of a predetermined frequency component of the angular transmission error of the speed reducer of a minute motion range and a minute motion range phase which is a phase thereof for each of a plurality of minute motion ranges arranged in a turning direction of the joint included in the motion range of the joint; 
a minute region gravitational torque value calculation unit that calculates a corresponding gravitational torque value which is a gravitational torque value acting on the joint in the corresponding minute motion range for each of the plurality of minute motion ranges; 
a torque-amplitude correlation calculation unit that calculates the first amplitude function and the second amplitude function representing a correlation between the  minute motion range amplitude and the corresponding gravitational torque value, the first amplitude function being a function calculated based on the minute motion range amplitude and the corresponding gravitational torque value in the minute motion range in which the corresponding gravitational torque value takes a negative value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation unit, the second amplitude function being a function calculated based on the minute motion range amplitude and the corresponding gravitational torque value in the minute motion range in which the corresponding gravitational torque value takes a positive value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation unit; and 
a torque-phase correlation calculation unit that calculates the first phase function and the second phase function, the first phase function being a function calculated based on the minute motion range phase and the corresponding gravitational torque value in the minute motion range in which the corresponding gravitational torque value takes a negative value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation unit, the second phase function being a function calculated based on the minute motion range phase and the corresponding gravitational torque value in the minute motion range in which the corresponding gravitational torque value takes a positive value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation unit.
However, Kinugasa teaches calculating…a minute motion range amplitude…and a minute motion range phase which is a phase thereof for each of a plurality of minute motion ranges arranged in a turning direction (See at least Kinugasa Paragraph 0051 and Figures 4-5, the motor is turned a positive and negative direction, and for each direction, the amplitude and phase is recorded with respect to the torque; The recording of amplitude and phase for a plurality of torque values by rotating the motor is interpreted as calculating a minute motion range)…
calculating…the first amplitude function and the second amplitude function representing a correlation between the -4-New U.S. Patent Application minute motion range amplitude and the corresponding…torque value (See at least Kinugasa Paragraph 0051 and Figures 4-5, there are two different graphs for two different torque-amplitude relationships/functions, one for a positive torque and one for a negative torque; One of 
the first amplitude function being a function calculated based on the minute motion range amplitude and the corresponding…torque value in the minute motion range in which the corresponding …torque value takes a negative value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation unit (See at least Kinugasa Paragraph 0051 and Figure 5, the motor is rotated in a negative direction and the amplitude is recorded for each value; One of ordinary skill in the art could make a function relating negative torque to amplitude using the graph),
the second amplitude function being a function calculated based on the minute motion range amplitude and the corresponding…torque value in the minute motion range in which the corresponding …torque value takes a positive value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation unit (See at least Kinugasa Paragraph 0051 and Figure 4, the motor is rotated in a positive direction and the amplitude is recorded for each value; One of ordinary skill in the art could make a function relating positive torque to amplitude using the graph);
calculating…the first phase function and the second phase function (See at least Kinugasa Paragraph 0051 and Figures 4-5, there are two different graphs for two different torque-phase relationships/functions, one for a positive torque and one for a negative torque; One of ordinary skill in the art can use the two different graphs to generate two functions relating torque to phase), 
the first phase function being a function calculated based on the minute motion range phase and the corresponding…torque value in the minute motion range in which the corresponding …torque value takes a negative value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation unit (See at least Kinugasa Paragraph 0051 and Figure 5, the motor is rotated in a negative direction and the phase is recorded for each value; One of ordinary skill in the art could make a function relating negative torque to phase using the graph),
the second phase function being a function calculated based on the minute motion range phase and the corresponding…torque value in the minute motion range in which the corresponding …torque value takes a positive value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation unit (See at least Kinugasa Paragraph 0051 and Figure 4, the motor is rotated in a positive direction and the phase is recorded for each value; One of ordinary skill in the art could make a function relating positive torque to phase using the graph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ayuzawa with Kinugasa to create a functions relating the amplitude and phase parameters to a positive torque, and a negative torque. Motors exhibit different characteristics depending on if the torque is positive or negative (See at least Kinugasa Paragraph 0051). Different torque values have different corresponding amplitude and phase values (See at least Kinugasa Paragraph 0051 and Figures 4-5). One of ordinary skill in the art would be motivated to use the current torque value to find the amplitude and phase value because as the torque value changes (e.g. change in numerical value and/or change in positive/negative sign), so does the amplitude and phase. By using the current torque, one could derive the amplitude and phase values and use them to derive the angular transmission error. Identifying errors allows the system to correct and/or account for the errors caused, thus, enhancing the overall operability of the robot’s joints.	
Modified Ayuzawa fails to disclose calculating…a corresponding gravitational torque value which is a gravitational torque value acting on the joint in the corresponding minute motion range for each of the plurality of minute motion ranges. 
However, Atsusane teaches calculating…a corresponding gravitational torque value which is a gravitational torque value acting on the joint in the corresponding minute motion range for each of the plurality of minute motion ranges (See at least Atsusane Page 5 Paragraphs 8-10, a torque due to only .
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ayuzawa with Atsusane to calculate the gravitational torque for each of the plurality of minute motion ranges. Calculating the gravitational torque at a plurality of minute motion ranges allows the system to calculate the amplitude and phase using a least square estimation method (See at least Atsusane Page 5 Paragraphs 8-10). Once the amplitude and phase is derived for the current angle, the amplitude and phase can be used to calculate the angular transmission error for the joint. Identifying errors allows the system to correct and/or account for the errors caused, thus, enhancing the overall operability of the robot’s joints.

Regarding Claim 3, even though Kinugasa teaches two amplitude functions and two phase functions (See at least Kinugasa Paragraph 0051 and Figures 4-5), the combination of Ayuzawa, Ohishi, and Kinugasa fail to explicitly teach that the functions are represented…as a linear function using a least square method.
However, Atsusane teaches using a least square estimation method to calculate the amplitude and phase (See at least Atsusane Page 5 Paragraphs 8-10, since the least square method is done using only two different angles, the examiner has interpreted that the function will be linear). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ayuzawa with Atsusane to have the functions be a linear function using a least square method. This way, the system can find the amplitude and phase for a current angle of the joint using previously recorded angle information (See at least Atsusane Page 5 Paragraphs 8-10). Once the amplitude and phase is derived for the current angle, the amplitude and phase can be used to calculate the angular transmission error for the joint at the current angle. 

Regarding Claim 7, Ayuzawa teaches a joint that is rotationally driven by a motor via the speed reducer (See at least Ayuzawa Paragraph 0030). 
Ayuzawa fails to teach an angular transmission error identification method for identifying an angular transmission error of a speed reducer of a robot arm.
However, Ohishi teaches an angular transmission error identification method for identifying an angular transmission error of a speed reducer of a robot arm (See at least Ohishi Paragraph 0010, an angular error is identified by an estimator for a speed reducer; See at least Ohishi Paragraphs 0045-0046, industrial robots are interpreted to include robot arms)…
	the angular transmission error identification method comprising… an amplitude parameter and a phase parameter of an angular transmission error identification function (See at least Ohishi Paragraphs 0100-0109, the vibration component error, which is interpreted as the angular transmission error, is found using equation 2, which is interpreted as the angular transmission error identification function, which includes amplitude and phase as parameters/variables) that models an angular transmission error of the speed reducer and has the amplitude parameter and the phase parameter (See at least Ohishi Paragraphs 0100-0109, the vibration component error, which is interpreted as the angular transmission error, is found using equation 2, which is interpreted as the angular transmission error identification function, which includes amplitude and phase as parameters/variables; See at least Ohishi Paragraphs 0045-0049, the error is for the speed reducer), and identifying the angular transmission error using the angular transmission error identification function (See at least Ohishi Paragraphs 0100-0109, the vibration component error, which is interpreted as the angular transmission ,…
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ayuzawa with Ohishi to have an angular transmission error identification method. Speed reducers have transmission characteristics that cause errors. These errors worsen operational accuracy of a device (See at least Ohishi Paragraph 0045). Identifying errors allows the system to correct the errors, which improves follow-up accuracy for a track defined by command values (See at least Ohishi Paragraphs 0010-0011). This would enhance the overall operability of the robot’s joints. 
Even though the combination of Ayuzawa and Ohishi teaches an amplitude and phase component of an angular transmission error function for a speed reducer on a joint of a robot, the combination of Ayuzawa and Ohishi fail to explicitly teach a minute region amplitude/phase calculation step of calculating a minute motion range amplitude which is an amplitude of a predetermined frequency component of the angular transmission error of the speed reducer of a minute motion range and a minute motion range phase which is a phase thereof for each of a plurality of minute motion ranges arranged in a turning direction of the joint included in the motion range of the joint; 
a minute region gravitational torque value calculation step of calculating a corresponding gravitational torque value which is a gravitational torque value acting on the joint in the corresponding minute motion range for each of the plurality of minute motion ranges; 
a torque-amplitude correlation calculation step of calculating the first amplitude function and the second amplitude function representing a correlation between the  minute motion range amplitude and the corresponding gravitational torque value, the first amplitude function being a function calculated based on the minute motion range amplitude and the corresponding gravitational torque value in the minute motion range in which the corresponding gravitational torque value takes a negative value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation step, the second amplitude function being a function calculated based on the minute motion range amplitude and the corresponding gravitational torque value in the minute motion range in which the corresponding gravitational torque value takes a positive value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation step;  
a torque-phase correlation calculation step of calculating the first phase function and the second phase function representing the correlation between the minute motion range phase and the corresponding gravitational torque value, the first phase function being a function calculated based on the minute motion range phase and the corresponding gravitational torque value in the minute motion range in which the corresponding gravitational torque value takes a negative value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation step, the second phase function being a function calculated based on the minute motion range phase and the corresponding gravitational torque value in the minute motion range in which the corresponding gravitational torque value takes a positive value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation step; and
an identification step of calculating an amplitude parameter and a phase parameter. 
However, Kinugasa teaches calculating…a minute motion range amplitude…and a minute motion range phase which is a phase thereof for each of a plurality of minute motion ranges arranged in a turning direction (See at least Kinugasa Paragraph 0051 and Figures 4-5, the motor is turned a positive and negative direction, and for each direction, the amplitude and phase is recorded with respect to the torque; The recording of amplitude and phase for a plurality of torque values by rotating the motor is interpreted as calculating a minute motion range)…
calculating…the first amplitude function and the second amplitude function representing a correlation between the -4-New U.S. Patent Application minute motion range amplitude and the corresponding…torque value (See at 
the first amplitude function being a function calculated based on the minute motion range amplitude and the corresponding…torque value in the minute motion range in which the corresponding …torque value takes a negative value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation step (See at least Kinugasa Paragraph 0051 and Figure 5, the motor is rotated in a negative direction and the amplitude is recorded for each value; One of ordinary skill in the art could make a function relating negative torque to amplitude using the graph),
the second amplitude function being a function calculated based on the minute motion range amplitude and the corresponding…torque value in the minute motion range in which the corresponding …torque value takes a positive value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation step (See at least Kinugasa Paragraph 0051 and Figure 4, the motor is rotated in a positive direction and the amplitude is recorded for each value; One of ordinary skill in the art could make a function relating positive torque to amplitude using the graph);
calculating…the first phase function and the second phase function representing the correlation between the minute motion range phase and the corresponding… torque value (See at least Kinugasa Paragraph 0051 and Figures 4-5, there are two different graphs for two different torque-phase relationships/functions, one for a positive torque and one for a negative torque; One of ordinary skill in the art can use the two different graphs to generate two functions relating torque to phase), 
the first phase function being a function calculated based on the minute motion range phase and the corresponding…torque value in the minute motion range in which the corresponding …torque value takes a negative value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation step (See at least Kinugasa Paragraph 0051 and Figure 5, the motor is rotated in a negative direction and the phase is recorded for each value; One of ordinary skill in the art could make a function relating negative torque to phase using the graph),
the second phase function being a function calculated based on the minute motion range phase and the corresponding…torque value in the minute motion range in which the corresponding …torque value takes a positive value among the plurality of minute motion ranges calculated by the minute region amplitude/phase calculation step (See at least Kinugasa Paragraph 0051 and Figure 4, the motor is rotated in a positive direction and the phase is recorded for each value; One of ordinary skill in the art could make a function relating positive torque to phase using the graph);
an identification step of calculating an amplitude parameter and a phase parameter (See at least Kinugasa Paragraph 0051 and Figures 4-5, the amplitude and phase can derived based on the torque as shown in the graphs)…
	when a…torque current value…is included in a predetermined numerical range which is a negative numerical range, the identification step calculates the amplitude parameter corresponding to the…torque current value using a first amplitude function (See at least Kinugasa Paragraph 0051 and Figure 5, the amplitude can derived based on the negative torque as shown in the graph; One of ordinary skill in the art would be able to make a function correlating negative torque and amplitude using the graph),
	when the…torque current value…is included in the predetermined numerical range which is the negative numerical range, the identification step calculates the phase parameter corresponding to the…torque current value using a first phase function (See at least Kinugasa Paragraph 0051 and Figure 5, the phase can derived based on the negative torque as shown in the graph; One of ordinary skill in the art would be able to make a function correlating negative torque and phase using the graph),	
when the…torque current value…is included in a predetermined numerical range which is a positive numerical range, the identification step calculates the amplitude parameter corresponding to the…torque current value using a second amplitude function (See at least Kinugasa Paragraph 0051 and Figure 4, the amplitude can derived based on the positive torque as shown in the graph; One of ordinary skill in the art would be able to make a function correlating positive torque and amplitude using the graph),
	and when the…torque current value…is included in the predetermined numerical range which is the positive numerical range, the identification step calculates the phase parameter corresponding to the…torque current value using a second phase function (See at least Kinugasa Paragraph 0051 and Figure 4, the phase can derived based on the positive torque as shown in the graph; One of ordinary skill in the art would be able to make a function correlating positive torque and phase using the graph).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ayuzawa with Kinugasa to create a functions relating the amplitude and phase parameters to a positive torque, and a negative torque and to find the amplitude and phase using those functions. Motors exhibit different characteristics depending on if the torque is positive or negative (See at least Kinugasa Paragraph 0051). Different torque values have different corresponding amplitude and phase values (See at least Kinugasa Paragraph 0051 and Figures 4-5). One of ordinary skill in the art would be motivated to use the current torque value to find the amplitude and phase value because as the torque value changes (e.g. change in numerical value and/or change in positive/negative sign), so does the amplitude and phase. By using the current torque, one could derive the amplitude and phase values and use them to derive the angular transmission error. Identifying errors allows the system to correct and/or account for the errors caused, thus, enhancing the overall operability of the robot’s joints.	
Modified Ayuzawa fails to disclose calculating a corresponding gravitational torque value which is a gravitational torque value acting on the joint in the corresponding minute motion range for each of the plurality of minute motion ranges. 
However, Atsusane teaches calculating a corresponding gravitational torque value which is a gravitational torque value acting on the joint in the corresponding minute motion range for each of the plurality of minute motion ranges (See at least Atsusane Page 5 Paragraphs 8-10, a torque due to only the mass of the load, which is interpreted as the gravitational torque, is calculated for two different angles).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ayuzawa with Atsusane to calculate the gravitational torque for each of the plurality of minute motion ranges. Calculating the gravitational torque at a plurality of minute motion ranges allows the system to calculate the amplitude and phase using a least square estimation method (See at least Atsusane Page 5 Paragraphs 8-10). Once the amplitude and phase is derived for the current angle, the amplitude and phase can be used to calculate the angular transmission error for the joint. Identifying errors allows the system to correct and/or account for the errors caused, thus, enhancing the overall operability of the robot’s joints.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto et al (US 20140203752 A1) teaches determining an angular transmission error of a wave gear device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S./               Examiner, Art Unit 3666                                                                                                                                                                                         

/BHAVESH V AMIN/              Primary Examiner, Art Unit 3666